309 S.W.3d 880 (2010)
Sarah MATTSON, Appellant,
v.
Daren K. MATTSON, Respondent.
No. WD 71238.
Missouri Court of Appeals, Western District.
May 18, 2010.
Scott C. Hamilton, Lexington, MO, for appellant.
Daren K. Mattson, respondent, acting pro se.
Before JAMES M. SMART, JR., P.J., JOSEPH M. ELLIS, and GARY D. WITT, JJ.

ORDER
PER CURIAM:
Sarah Mattson appeals the trial court's judgment in favor of Daren Mattson on her proposal to relocate with the couple's two minor children. She says the court erred in finding that she sought relocation in bad faith and in excluding evidence about domestic abuse as it related to the children's best interests. The judgment is affirmed. Rule 84.16(b).